DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–10 and 14–18 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent 4,191,863 (patented 04 March 1980) (“Matsuda”); US Patent Application Publication 2008/0044044 (published 21 February 2008) (“Madaffari”) and US Patent Application Publication 2014/0314249 (published 23 October 2014) (“Fincham”).
Claim 1 is drawn to “a loudspeaker device.” The following table illustrates the correspondence between the claimed device and the Matsuda reference.
Claim 1
The Matsuda Reference
“1. A loudspeaker device, comprising:
The Matsuda reference describes a flat-plate dynamic speaker 50. Matsuda at col. 3 ll. 25–61, FIG.3.
and
“having a rear volume in-between,
Speaker 50 includes a flat diaphragm 12. Id. at col. 4 ll. 12–19, FIG.4.
Speaker 50 does not include a second diaphragm located coaxially with diaphragm 12. Likewise, speaker 50 does not include a rear volume located between diaphragm 12 and a second diaphragm.
“each diaphragm having a plurality of motors operatively coupled thereto,
Diaphragm 12 includes a plurality of magnetic drivers 30 connected to its underside to drive diaphragm 12. Id. at col. 4 ll. 37–62, FIGs.3, 4.
Because speaker 50 does not include a second diaphragm, it does not include a plurality of motors operatively coupled to a second diaphragm.
“wherein the motors of the first and second diaphragms are arranged in the same plane.”
Drivers 30 are arranged in the same plane. See id.
Because speaker 50 does not include a second diaphragm and operatively coupled motors, it does not include motors of a first and second diaphragm arranged in the same plane.

Table 1
The table above shows that the Matsuda reference describes a flat-plate dynamic speaker 50 that is similar to the claimed loudspeaker since they both include a plurality of magnetic drivers/motors coupled to a diaphragm. Matsuda differs from the claimed loudspeaker because Matsuda does not include a second diaphragm with a plurality of drivers/motors and a coplanar arrangement of the drivers of the two diaphragms. Matsuda also does not include a rear volume located between diaphragm 12 and a second diaphragm. These are not patentable differences.
l. 8 to col. 2 l. 8, FIGs.3, 4. Matsuda achieves this largely by redesigning the frame structure used to hold drivers 30 in place against diaphragm 12. Id. at col. 3 ll. 25–61, FIG.3. Given Matsuda’s goal of increasing openness and reducing parasitic vibrations, one of ordinary skill in the art at the time of filing would have found the Madaffari and Fincham references to have been relevant to solving these problems. Madaffari describes a flat-plate dynamic speaker, like Matsuda. Madaffari at ¶ 98, 99, FIG.13. Madaffari teaches and suggests reducing parasitic vibrations by adding a second diaphragm and a second motor that are symmetrical to but in opposition with a first diaphragm and a first motor. Id. at ¶ 16. Notably, Madaffari’s approach does not include multiple drivers for each diaphragm and requires placing two drivers back to back, increasing the height of the speaker. The Fincham reference similarly addresses parasitic vibrations. Fincham at ¶¶ 10, 11, 12, 28, 29, 30. Fincham’s speaker system includes a plurality of speaker units, each including include one driver and one diaphragm, where the units are spaced out on two opposing baffles. Id. at ¶ 29, FIG.7A. Fincham arranges each speaker unit in opposition to another speaker unit and in a balanced manner around a center of gravity to cancel vibration in the supporting structure. Id. at ¶¶ 28–30. For example, one embodiment includes drivers 1 Id. at ¶¶ 60–70, FIG.7. Fincham teaches that this allows the speaker to be reduced in height/depth while cancelling vibration. Id. at ¶ 29.
Taken collectively, the Matsuda, Madaffari and Fincham references fit together like a puzzle that teaches and suggests the claimed invention. Matsuda provides a base device, a flat-plate type speaker 50, with multiple drivers 30 coupled to a diaphragm 12. Matsuda at FIG.3. Madaffari teaches and suggests improving the Matsuda speaker’s ability to eliminate parasitic vibrations by including an opposed diaphragm and driver that is otherwise symmetrical to a first diaphragm and driver. Madaffari at ¶ 16, 98, 99, FIG.13. And Fincham suggests a further optimization where the drivers are staggered and arranged in parallel along a plane rather than being stacked. Fincham at ¶¶ 28–30, 60–70, FIG.7. Fincham’s improvement is particularly relevant to Matsuda since Matsuda already includes a plurality of drivers arranged in parallel along a plane. Compare Matsuda at FIG.3 with Fincham at FIG.7A. One of ordinary skill in the art would have thus found it obvious to arrange a first set of drivers 30 of a first diaphragm 12 in a triangular manner, for example. See Matusda at col. 4 ll. 37–62. One of ordinary skill would have then added an opposing diaphragm as in Madaffari. See Madaffari at FIG.13. But rather than increasing the height of Matsuda’s speaker, one of ordinary skill would have arranged a second set of drivers for the second diaphragm between the first set of drivers, like the way Fincham arranges its opposing See Fincham at FIG.7. The second set of drivers would then be operatively coupled to the second diaphragm opposed to diaphragm 12, just like the way Madaffari’s diaphragms 25 and 50 are arranged. See Madaffari at FIG.13. The two diaphragms would define a common rear volume, and because the drivers would be offset like in Fincham instead of being stacked as in Madaffari, the rear surface of each diaphragm as open as possible, the speaker would be as thin as possible and the new speaker system would provide enhanced vibration cancellation through opposing vibrations. For the foregoing reasons the combination of the Matsuda, the Madaffari and the Fincham references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“further comprising a frame having first and second ends, the first diaphragm arranged near the first end of the frame and the second diaphragm arranged near the second end of the frame, the motors of the first and second diaphragms being provided on the frame.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Matsuda’s speaker 50 to include two sets of opposing drivers, where each set drives one diaphragm held in opposition to another diaphragm. The speaker would include a frame 52 holding first diaphragm 12 via suspension 16. See Matsuda at col. 2 ll. 28–36, col. 3 ll. 25–61, FIGs.2, 3. The first set of drivers would be held in place by rings 60 of a frame 52 and a brace 66 as described by Matsuda. See id. The second diaphragm and second set of drivers would then have to be held in place by See Fincham at ¶¶ 28–30; Madaffari at FIG.13. The two frames and braces would then be mechanically joined (e.g., by sidewalls) to form a composite frame with first and second ends, where the first diaphragm 12 is located near the first end and the second diaphragm being located near the second end. See Madaffari at FIG.13 (depicting two diaphragms held in alignment by a sidewall). The two sets of drivers would then be held in place by the composite frame (e.g., rings 60 on frame 52 and stiffening brace 66). See Matsuda at FIG.3. For the foregoing reasons the combination of the Matsuda, the Madaffari and the Fincham references makes obvious all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein the frame comprises first and second rims provided at the first and second ends, respectively, wherein the first diaphragm is mounted to the first rim via a first surround, and the second diaphragm is mounted to the second rim via a second surround.”
Similarly, Matsuda teaches and suggests forming frames 52 for opposed diaphragms where each frame would include a rim portion to mount a diaphragm 12 via a suspension 16. Matsuda at col. 2 ll. 28–36, FIGs.2, 4. For the foregoing reasons the combination of the Matsuda, the Madaffari and the Fincham references makes obvious all limitations of the claim.
Claim 4 depends on claim 3 and further requires the following:
“wherein the frame further comprises a first support member provided closer to the second end than to the first end and a second 
The Matsuda reference also teaches and suggests including support members—namely, a stiffening brace 66—located opposite to an associated diaphragm 12 to support the rear of drivers 32. Matsuda at col. 3 l. 25 to col. 4 l. 19, FIGs.3, 4. Accordingly, one of ordinary skill in the art would have positioned a first brace for a first set of drivers closer to a second end and diaphragm and a second brace for a second set of drivers closer to a first end and diaphragm in order to balance weight and produce more effective vibration cancellation. See Fincham at ¶¶ 28–30. For the foregoing reasons the combination of the Matsuda, the Madaffari and the Fincham references makes obvious all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:
“wherein the frame further comprises a reinforcing member extending between the first and second support members.”
Matsuda includes a bracing rod 70 between frame 52 and stiffening brace 66. Matsuda at col. 3 l. 62 to col. 4 l. 19, FIGs.3, 4. The rod stiffens the entire structure, preventing vibrations. Id. This would have reasonably suggested extending the rod between frame 52 and an opposing second frame, including passing the rod through stiffening brace 66 and a second brace for a second set of drivers in order to balance weight and produce more effective vibration cancellation. See Fincham at ¶¶ 28–30. For the foregoing reasons 
Claim 6 depends on claim 4 and further requires the following:
“wherein the frame further comprises a plurality of struts extending between the first and second rims, the first and second support members extending between the struts.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Matsuda’s speaker 50 to include two sets of opposing drivers, where each set drives one diaphragm held in opposition to another diaphragm. Doing so would foreseeably require duplicating elements of Matsuda’s speaker 50 to accommodate the second diaphragm and drivers. in order to balance weight and produce more effective vibration cancellation. See Fincham at ¶¶ 28–30. This suggests duplicating Matsuda’s frame 52 and brace 66. See To provide efficient vibration reduction, the frames would have to be mechanically coupled somehow. See Matsuda at col. 3 l. 50 to col. 4 l. 30, FIGs.3, 4. This naturally suggests extending a wall between the edges of the frames. See, e.g., Madaffari at FIG.13a (depicting a sidewall extending between upper and lower frames). However, Matsuda discusses leaving the rear volume below diaphragm 12 as open as possible. See Matsuda at col. 4 ll. 12–19. This would have accordingly suggested extending adding openings to the wall—namely, forming a wall with a plurality of openings or forming a plurality of walls, or struts, between the edges of the frames. For the 
Claim 7 depends on claim 4 and further requires the following:
“wherein the first and second support members are rotationally offset from each other whereby the motors of the first and second diaphragms are arranged in an alternating manner.”
The Fincham reference teaches arranging drivers/motors in an alternating fashion around a circle. Fincham at ¶¶ 60–70, FIG.7A. Applied to Matsuda’s speaker 50, this suggests alternating drivers 30 in an A-B-A-B-A-B pattern, with A drivers being coupled to a first diaphragm 12 and the B drivers being coupled to a second diaphragm held in opposition to first diaphragm 12. See id. This also reasonably suggests including two braces 66 that are rotationally offset in order to support the rear of corresponding drivers. See Matsuda at col. 3 ll. 25–61, FIG.3. A first brace 66 located near the rear of the A drivers would hold the A drivers. See Matsuda at FIG.3; Fincham at FIG.7A. A second brace rotated relative to first brace 66 located near the rear of the B drivers would hold the B drivers. See Matsuda at FIG.3; Fincham at FIG.7A. For the foregoing reasons the combination of the Matsuda, the Madaffari and the Fincham references makes obvious all limitations of the claim.
Claim 8 depends on claim 4 and further requires the following:
“wherein each motor comprises a magnet and a voice coil provided on a former, the former of each motor being attached to the corresponding diaphragm.”
l. 58 to col. 3 l. 13, FIG.2. For the foregoing reasons the combination of the Matsuda, the Madaffari and the Fincham references makes obvious all limitations of the claim.
Claim 9 depends on claim 4 and further requires the following:
“wherein each motor comprises a magnet and a voice coil formed without a former, the voice coil of each motor being attached to the corresponding diaphragm.”
Matsuda’s drivers 30 include a magnet 36, a voice coil 42 wound on a bobbin 44 that attaches to the underside of diaphragm 12. Matsuda at col. 2 l. 58 to col. 3 l. 13, FIG.2. The Matsuda reference does not teach or suggest eliminating bobbin 44, as required by the claim.
The Madaffari reference teaches and suggests forming speaker drivers with or without bobbins. Madaffari at ¶ 19. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to alternatively implement Matsuda’s drivers 30 with or without formers/bobbins. If no former is present, one of ordinary skill would have simply formed the coils with epoxy resin and used the resin to secure the coils to the diaphragm. See id. For the foregoing reasons the combination of the Matsuda, the Madaffari and the Fincham references makes obvious all limitations of the claim.
Claim 10 depends on claim 3 and further requires the following:
“wherein the motors are provided on the frame around the periphery of the first and second diaphragms.”
See Fincham at ¶¶ 60–70, FIG.7A. For the foregoing reasons the combination of the Matsuda, the Madaffari and the Fincham references makes obvious all limitations of the claim.
Claim 14 depends on claim 10 and further requires the following:
“wherein the motors of the first and second diaphragms are arranged in an alternating manner.”
The Fincham reference teaches arranging drivers/motors in an alternating fashion around a circle. Fincham at ¶¶ 60–70, FIG.7A. Applied to Matsuda’s speaker 50, this suggests alternating drivers 30 in an A-B-A-B-A-B pattern, with A drivers being coupled to a first diaphragm 12 and the B drivers being coupled to a second diaphragm held in opposition to first diaphragm 12. See id. For the foregoing reasons the combination of the Matsuda, the Madaffari and the Fincham references makes obvious all limitations of the claim.
Claim 15 depends on claim 1 and further requires the following:
“wherein each diaphragm has two motors operatively coupled thereto 
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding a plurality of motors to a pair of opposing diaphragms in a circular A-B-A-B-A-B pattern. For the foregoing reasons the combination of the Matsuda, the Madaffari and the Fincham references makes obvious all limitations of the claim.
Claim 16 depends on claim 1 and further requires the following:
“wherein a maximum excursion of each diaphragm corresponds to 1/3 of the transverse profile, or height, of the loudspeaker device.”
Claim 17 depends on claim 1 and further requires the following:
“wherein the device has a transverse height that corresponds with a transverse height of the motors of the first and second diaphragms.”
Claim 18 depends on claim 1 and further requires the following:
“wherein the device has a transverse profile that is less than or equal to 1.25 times the transverse profile of a diaphragm and attached motors.”
These claims limit the transverse profile/height of the claimed loudspeaker in various ways. Each of these definitions is taught and suggested by the prior art combination set forth in the obviousness rejection of claim 1, incorporated herein. In particular, the Matsuda reference describes maintaining a very open rear volume, which also reduces the height of Matsuda’s speaker 50, by using brace 66 in place of a large housing below frame 52. See Matsuda at col. 3 l. 25 to col. 4 l. 30, FIGs.3, 4. Moreover, the Fincham reference teaches and suggests maintaining a low transverse height See Fincham at ¶¶ 28–30, 60–70, FIG.7. Together, these teachings drawn specifically to maintaining an open and thin profile teach and suggest the claimed transverse profile limitations. For the foregoing reasons the combination of the Matsuda, the Madaffari and the Fincham references makes obvious all limitations of the claims.
Summary
Claims 1–10 and 14–18 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Allowable Subject Matter
Claims 11–13 are allowable over the cited prior art. Claim 11 depends on claim 3 and further requires the following:
“wherein the frame further comprises a plurality of struts extending between the first and second rims, the motors being provided on the struts.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Matsuda’s speaker 50 to include two sets of opposing drivers, where each set drives one diaphragm held in opposition to another diaphragm. Doing so would foreseeably require duplicating elements of Matsuda’s speaker 50 to accommodate the second diaphragm and drivers. This suggests duplicating Matsuda’s frame 52 and brace 66. To provide efficient vibration reduction, the frames would have to be mechanically coupled somehow. This naturally suggests extending a wall between the edges of the frames. See, e.g., Madaffari at FIG.13a (depicting a sidewall extending between upper and lower frames). However, Matsuda discusses leaving the rear volume below diaphragm 12 as open as possible. This would have accordingly suggested extending adding openings to the wall—namely, forming a wall with a plurality of openings or forming a plurality of walls, or struts, between the edges of the frames.
Claims 12 and 13 depend on claim 11 and contain the same allowable subject matter. For the foregoing reasons, claims 11–13 are allowable over the cited prior art.
Response to Applicant’s Arguments
Applicant’s Reply at 5–7 (19 July 2021) includes comments pertaining to the rejections made in this Office action. Applicant comments (Reply at 5–6.) that modifying Matsuda’s speaker in the manner posited in the obviousness rejection of claim 1 would render it unsuitable for its intended purposes. Applicant emphasizes the Matsuda reference’s desire for leaving the rear surface of diaphragm 12 as open as possible. Based on this observation, Applicant comments that adding an opposing diaphragm would go against Matsuda’s teachings on openness and the requirement of claim 1 for a rear volume. The Examiner agrees that locating an opposing diaphragm to the rear of Matsuda’s diaphragm 12, creating a rear volume between the two diaphragms, would reduce the openness of Matsuda’s speaker design. But there are several countervailing considerations that still point to obviousness. Applicant’s claimed and disclosed speaker does not require closing off the rear volume—Applicant’s figures depict the rear volume as being largely open on the sides. The purpose of leaving the rear of diaphragm 12 open is to enhance the frequency response of Matsuda’s speaker. The impact, if any, on adding a diaphragm opposing diaphragm 12 is not clear on this record, particularly when the opposing diaphragm does not close off the rear of diaphragm 12. Moreover, the reason to add an opposing diaphragm is to enhance vibration cancellation. The designer would choose a preferred balance between frequency response effects, if any, and the degree of vibration cancellation. Therefore, though adding an opposing diaphragm to the rear of diaphragm 12 would reduce openness to some degree, the benefits of doing so would have reasonably suggested the modification.
Applicant further comments that Madaffari’s solution requires large permanent magnets that would reduce openness and not allow for a shared rear volume between two opposing diaphragms. (Reply at 6–7.) Applicant also comments that Fincham is drawn to mounting drivers on a baffle and not on opposing diaphragms. (Reply at 7.) Madaffari does depict the use of large magnets and a lack of openness. Fincham also describes mounting drivers on opposing baffles, not opposing diaphragms. The rejection, however, relies on the combined teachings of Matsuda, Madaffari and Fincham. The import of Madaffari is not from its detailed embodiments, but the teaching and suggestion to use two opposing diaphragms in a single speaker to generate opposing vibrations. Based on this teaching, the rejection then highlights teachings from the Fincham reference that show the obviousness of using multiple drivers arranged in a circular pattern to produce a similar vibration cancellation effect. And while it’s true that Fincham describes the use of two baffles instead of two opposing diaphragms, the import of Fincham is that it shows that the balanced cancellation of vibration proposed by Madaffari may also be conducted by placing a plurality of drivers in a balanced arrangement, such as an A-B-A-B-A-B pattern. Moreover, Fincham’s solution is more directly applicable and apparent to Matsuda’s speaker than Madaffari’s since Matsuda’s speaker already uses a plurality of drivers arranged in a circular pattern. Compare Matsuda at FIG.3 with Fincham at FIGs.4A, 7A. Thus, the combination of Matsuda, Madaffari and Fincham together suggest modifying Matsuda’s speaker to include opposing diaphragms and to intersperse a first set of drivers on the first diaphragm with a second set of drivers on the second diaphragm. For the foregoing reasons, Applicant has not persuasively established any error in the Office action, and all the rejections will be maintained.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

9/1/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s Spec. at ¶ 4 characterizes the Fincham reference as requiring that drivers are arranged in an A-B-B-A configuration. While an A-B-B-A configuration is described, Fincham describes multiple possible configurations including a circular A-B-A-B-A-B configuration.